—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Joseph, J.), dated September 12, 2000, which denied their mo*646tion pursuant to CPLR 3101 (d) to preclude the defendant’s expert from testifying at trial.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied, on both procedural and substantive grounds, the plaintiffs’ motion pursuant to CPLR 3101 (d) to preclude the defendant’s expert from testifying at trial. The plaintiffs’ attorney failed to provide the required affirmation of a good-faith effort to resolve the issues raised by the motion (see, 22 NYCRR 202.7 [a] [2]; Barnes v NYNEX, Inc., 274 AD2d 368; Romero v Korn, 236 AD2d 598; Gonzalez v International Bus. Machs. Corp., 236 AD2d 363). Moreover, the expert disclosure provided by the defendant pursuant to CPLR 3101 (d) (1) was adequate (see, Marshall v 130 N. Bedford Rd. Mount Kisco Corp., 277 AD2d 432; McGlauflin v Wadhwa, 265 AD2d 534). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.